Citation Nr: 1626798	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of multiple strokes.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis.

6.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis.

7.  Entitlement to service connection for hepatitis C.
8.  Entitlement to service connection for pelvic inflammatory disease.

9.  Entitlement to service connection for asthma.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for postoperative exotropia of the eyes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio as well as a November 2011 rating decision of the VA RO in Roanoke, Virginia.  Jurisdiction currently resides at the Roanoke RO.

In March 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board notes that the Veteran filed separate claims of entitlement to service connection for bipolar disorder and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id., at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id., at 9.  The Court held that, in construing a claim, VA must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id., at 5.  In this case, the medical evidence of record indicates that the Veteran has been diagnosed with various mental health disorders, including PTSD, bipolar disorder, depression, and substance induced mood disorder.  Further, as will be discussed below, the competent and probative evidence of record establishes the Veteran's bipolar disorder as related to her service.  As such, the Board has recharacterized the Veteran's psychiatric disorder claim on appeal as entitlement to service connection for bipolar disorder and entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder to include depression and PTSD.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The issues of entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, asthma, right and left knee disabilities, hepatitis C, hypertension, pelvic inflammatory disease, and residuals of multiple strokes as well as compensation under 38 U.S.C.A. § 1151 for exotropia of the eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current bipolar disorder is a result of her service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bipolar disorder was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her current bipolar disorder is related to her service in the Army, in particular from being abused by her husband who was also in the military during this period.  See, e.g., the March 2016 Board hearing transcript, page 9.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As to a current disability, the Board notes that the medical evidence documents diagnoses of bipolar disorder.  See, e.g., the May 2010 VA examination report.  

With respect to in-service disease or injury, as discussed above, the Veteran contends that her current bipolar disorder is related to her service, to include as due to being abused by her husband during this period.  
 
The Board observes that the Veteran's service treatment records are absent complaints of or treatment for domestic abuse.  However, the Board notes that the Veteran is competent to attest to experiencing such incidents during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of these incidents.  The Board also finds her credible with regard to her domestic abuse.  Notably, a service treatment record dated April 1980 and October 1981 document treatment for depression.  Based on the foregoing, the Board finds that there is evidence of in-service disease and injury.  

Turning to element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed bipolar disorder is at least as likely as not related to her service.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's bipolar disorder in the form of the above-referenced May 2010 VA examination report.

Specifically, the VA examiner noted in the examination report that the Veteran was abused by her husband during her service and also noted her current mental health symptomatology.  After examination of the Veteran and consideration of her medical history, the VA examiner diagnosed her with bipolar disorder.  Crucially, she concluded that the Veteran coming from a dysfunctional family of origin as well as being raped at the age of 13 and being married to "an extremely abusive man" led to her mental health problems.  Further, she reported that the Veteran's bipolar disorder is more than likely an artifact of her extreme problems with affect regulation.  As such, the examiner linked the Veteran's bipolar disorder in part to the domestic abuse she suffered by her husband during her period of service.  

The May 2010 VA examination report was based upon a thorough analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It is not contradicted by the record.  Therefore, the Board finds it to be highly probative on the essentially medical question at issue.

Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's bipolar disorder is at least as likely as not related to her service.  Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's bipolar disorder is not related to her service.    Accordingly, the Board finds that the element of nexus, and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for bipolar disorder.  The benefit sought on appeal is therefore granted.  

ORDER

Entitlement to service connection for bipolar disorder is granted.


REMAND

The Board initially notes that during a May 2010 VA examination, the Veteran reported that she is currently in receipt of Social Security Administration (SSA) disability benefits.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, her SSA records are not currently in the claims file.  Moreover, it is unclear as to whether the Veteran applied for SSA benefits at least in part due to her disabilities on appeal.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, the record does not show that the Veteran has been provided adequate notice in response to this matter or that the originating agency has adjudicated the issue of entitlement to service connection for psychiatric disability, other than bipolar disorder.  In this regard, the record documents diagnoses of PTSD and depression; however, there is no medical opinion of record as to whether these diagnosed acquired psychiatric disorders are related to the Veteran's service, to include her aforementioned treatment for depression in April 1980 and October 1981, as well as her credibly reported domestic abuse which occurred during her service.  In light of the foregoing, a medical opinion for such should be obtained on remand.  Moreover, the originating agency should now obtain a medical opinion addressing the relationship, if any, between the other psychiatric diagnoses of record and her service-connected bipolar disorder.  The Veteran should also be notified of the criteria required for establishing service connection on a secondary basis.

With respect to the Veteran's claim of entitlement to service connection for right and left knee disabilities, the Veteran contends that these disabilities are related to her service or alternatively her service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis.  

Here, the current medical evidence of record documents diagnoses of right and left knee arthritis.  See, e.g., a VA treatment record dated September 2008.  Additionally, although the Veteran's service treatment records are absent complaints of or treatment for a knee disability, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible relationship between the Veteran's current right and left knee arthritis and her service-connected thoracolumbar spine disability.  Thus, an opinion for such must be obtained on remand.  See 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

With regard to the Veteran's claim of entitlement to service connection for multiple strokes, the Board notes that during the March 2016 Board hearing, the Veteran testified that following her period of service, she suffered from multiple strokes.  She further testified that she underwent treatment with a speech therapist.  See the March 2016 Board hearing transcript, page 7.  The Board observes that these records have not been associated with the Veteran's claims folder.  Therefore, the Board finds that on remand, these records should be obtained and associated with the claims folder.  Also, during the March 2016 Board hearing, the Veteran testified that she was treated for strokes at Fort Dix in New Jersey in 1980.  The Board observes that the record is absent treatment records from this facility.  Thus, on remand, efforts should be made to obtain these service treatment records following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  Further, if, and only if, records are obtained that document in-service treatment for strokes as well as current residuals of strokes, then the Veteran should be afforded a VA examination in order to determine if her current residuals of strokes are related to her service.

As to the Veteran's claim of entitlement to service connection for hepatitis C, she contends that this disability is related to her service.  Notably, she testified at the March 2016 Board hearing that during service when she was married, her husband had multiple sexual partners.  She indicated that her husband having multiple sexual partners at least in part caused her current hepatitis C.  See the March 2016 Board hearing transcript, page 20.  The Board notes that the medical evidence currently of record documents the Veteran's report of having hepatitis C.  See, e.g, a VA treatment record dated April 2016.  

The medical evidence of record is absent an opinion as to whether the Veteran has hepatitis C that is related to her service.  In light of the foregoing, the Board finds that an opinion should be obtained on remand as to whether the Veteran has hepatitis C that is related to her service.  See 38 C.F.R. § 3.159(c)(4), supra.  

With regard to the Veteran's claim of entitlement to service connection for asthma, she contends that this disability is related to her service.  The Board observes that the medical evidence documents current treatment for asthma.  See, e.g., a VA treatment record dated January 2009.  Although the Veteran's service treatment records are absent complaints of or treatment for asthma specifically, she has competently and credibly testified as to experiencing difficulty breathing when training.  Jandreau, supra.  Further, the Veteran indicated at the March 2016 Board hearing that she has had symptoms related to asthma since her discharge from service.  VA has not obtained a medical opinion as to whether the Veteran's asthma is related to her service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether her asthma is related to service.  See 38 C.F.R. § 3.159(c)(4), supra.

As to the Veteran's claim of entitlement to service connection for pelvic inflammatory disease, she contends that this disability is related to her service.  Although the current medical evidence does not indicate treatment for pelvic inflammatory disease specifically, VA treatment records dated February and September 2007 document treatment for uterine fibroids as well as bacterial vaginosis.  Further, the Veteran's service treatment records document treatment for vaginal bleeding and discharge on multiple occasions in 1982.  She was also assessed with vaginitis in February 1980.  A diagnosis of rule out pelvic inflammatory disease was noted in a July 1982 treatment record.  

VA has not obtained a medical opinion as to whether the Veteran currently has pelvic inflammatory disease that is related to her service.  In light of the foregoing, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether she has pelvic inflammatory disease that is related to service.  

Finally, with regard to the Veteran's claim of entitlement to compensation under § 1151 for postoperative exotropia of the eyes, the Veteran contends that surgeries that she had on her eyes in 2011 at a VA facility were performed in a negligent manner and caused additional eye problems.  A review of the record reveals that in October 2010, the Veteran was treated at the VA Medical Center in Richmond, Virginia for drifting of her left eye which caused pain in the eye.  A December 2010 treatment record documents her complaints of a history of exotropia.  After examination of the Veteran, the treating VA physician assessed the Veteran with ocular misalignment.  In February 2011, the Veteran underwent a lateral rectus recession of both eyes at the Richmond VA Medical Center.  In April 2011, a VA ophthalmologist reported that an additional lateral rectus recession and medial rectus recession of the left eye was necessary.  The Veteran subsequently underwent these procedures, and postoperative diagnosis of exotropia was noted.  A May 2011 follow-up treatment record noted the Veteran's report that her double vision decreased but she continued to have pressure in her left eye and also had dry eye symptoms.  A February 2014 VA treatment record noted the Veteran's report that her vision was not as clear as it used to be, and she was assessed with glaucoma, presbyopia, dry eye symptoms, and cataracts.  The Veteran essentially alleges that following the lateral rectus recession of both eyes in February 2011 and the lateral and medial rectus recession in April 2011, her eye disabilities to include the exotropia became worse.    

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether the Veteran's claim of worsening of her eye disabilities to include exotropia, glaucoma, cataracts, and dry eye symptoms either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative with respect to this claim.  See 38 C.F.R. § 3.159(c)(4), supra.

Additionally, in obtaining the requested medical opinion, the Veteran's actual signed informed consent forms relating to February 2011 and April 2011 surgeries must also be obtained and associated with her claims folder.  In adjudicating cases concerning section 1151, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided the required notice as to how to establish service connection on a secondary basis pursuant to 38 C.F.R. § 3.159.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for the claims remanded herein.  Of particular interest are speech pathology treatment records identified by the Veteran at the March 2016 Board hearing.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record. 

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Contact the appropriate federal agency, to include the National Personnel Records Center (NPRC) if necessary, to obtain copies of the Veteran's clinical records related to treatment for strokes in 1980 at Fort Dix in New Jersey.  

If it is determined that the facility in which the Veteran alleges treatment no longer exists or if records have been transferred to a different facility, appropriate efforts should be made to locate the custodian of records from the facility. 

If these records cannot be found, or if they have been destroyed, ask for specific confirmation of that fact. The Veteran and her representative must be informed as to the result of these efforts.

5. Contact the Richmond, Virginia VA Medical Center 
and request any and all consent forms that were signed by the Veteran with regard to her lateral rectus recession of both eyes in February 2011 as well as her lateral and medial rectus recession of the left eye in April 2011 and associate those records with the claims folder.  If no signed consent forms are obtained, the reasons for this should be documented in the claims folder.

6. Thereafter, schedule the Veteran for a VA examination to determine whether she has any additional eye disabilities due to fault on VA's part in furnishing medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

It should be noted that the Veteran has contended that she sustained worsening of her eye disabilities including exotropia, cataracts, glaucoma, and dry eye symptoms as a result of the VA Medical Center in Richmond, Virginia performing a lateral rectus recession of both eyes in February 2011 as well as a lateral and medical rectus recession of the left eye in April 2011 (VBMS document labeled Medical Treatment Record - Government Facility, receipt date 7/8/2011, pgs. 1, 13; VBMS document labeled Medical Treatment Record - Government Facility, receipt date 7/25/2011, page 2).  
The examiner is requested to answer the following questions:

a. Did the Veteran suffer additional worsening of her eyes, not of her own willful misconduct, as the result of hospital care, medical or surgical treatment, or examination furnished to the Veteran by the Richmond VA Medical Center in February and April 2011?  

b. If so, have any of the additional disabilities completely resolved without any further residual disability?  If so, when did they resolve?

c. Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

d. Was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. Afford the Veteran a VA examination by a psychologist or psychiatrist to determine the etiology of all acquired psychiatric disorders, other than bipolar disorder, that have been present during the period of the claim.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner is to provide an opinion as to the following:

a. Identify any current acquired psychiatric disorder other than bipolar disorder.

b. For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include her treatment in April 1980 and October 1981 for depression (VBMS document labeled STR - Medical, receipt date 4/3/2014, pgs. 31, 61) as well as her credible report of domestic abuse by her husband during service.

c. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's acquired psychiatric disorder/s is/are due to or caused by the service-connected bipolar disorder?

d. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's acquired psychiatric disorder/s is/are aggravated by her bipolar disorder? By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder/s found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the bipolar disorder. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8. Afford the Veteran a VA examination to determine the etiology of her right and left knee disabilities.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner is to provide an opinion as to the following:

a. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right and/or left knee disability diagnosed as right knee arthritis is due to or caused by the service-connected osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis?

b. Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right and/or left knee disability is aggravated by her osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis?  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the osteoarthritis and tenosynovitis of the thoracolumbar spine with favorable ankylosis. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

9. If, and only if, records are obtained that document treatment in service for strokes as well as current residuals of strokes, then afford the Veteran a VA examination to determine the etiology of her residuals of strokes.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current residuals of strokes are related to her service, to include treatment for strokes.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

10.  Provide the Veteran with a VA examination to determine the etiology of her claimed hepatitis C.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. The examiner is to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that this disability is related to her service.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  In particular, the examiner should consider the Veteran was married during service and that her husband had multiple sexual partners during this period.  The examiner should also note the Veteran's history of drug abuse to include cocaine and heroin.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

11. Provide the Veteran with a VA examination to determine the etiology of her asthma.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current asthma is related to her service, to include her credible report of having difficulty breathing.    

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

12. Provide the Veteran with a VA examination to determine the etiology of her claimed pelvic inflammatory disease.  Any indicated tests and studies should be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner is to provide an opinion as to the following:

a. Identify whether the Veteran has pelvic inflammatory disease.  In providing the requested finding, the examiner should address VA treatment records dated February and September 2007 that document treatment for uterine fibroids as well as bacterial vaginosis (VBMS document labeled Medical Treatment Record - Government Facility, receipt date 6/29/2015, pgs. 14, 16).

b. If the Veteran has pelvic inflammatory disease, whether it is at least as likely as not (i.e. 50 percent or greater probability) that this disability is related to her service, to include treatment for vaginal discharge and bleeding in 1980 and 1982 (VBMS document labeled STR - Medical, receipt date 4/3/2014, pgs. 12, 18, 24, 55, 70, 73, 82, 97).    

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

13. Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


